Case 2:21-cv-00304-JLB-MRM Document 23 Filed 07/23/21 Page 1 of 1 PageID 444




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

AUTUMN LAKE RECREATION
ASSOCIATION, INC.,

         Plaintiff/Counter-Defendant,

v.                                            Case No. 2:21-cv-304-JLB-MRM

KATERRA CONSTRUCTION, LLC

         Defendant/Counter-Plaintiff.
                                        /

                                     ORDER

      Defendant Katerra Construction, LLC (“Katerra”) advises that it has filed for

bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy

Court for the Southern District of Texas, Houston Division (21-31866). (Doc. 22.)

This action is AUTOMATICALLY STAYED. 11 U.S.C. § 362(a). Katerra shall

notify the Court of any event which lifts or terminates the automatic stay.

      ORDERED in Fort Myers, Florida, on July 23, 2021.
